 

 

‘ Case 4:20-cv-00083-MWB-MA Document1 Filed 01/16/20 Page 1 of 8
FORM TO BE USED BY A PRISONER IN FILING A CIVIL RIGHTS COMPLAINT

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

wSoviec Collazo #7904T-054
(Name of Plaintiff) (Inmate Number) ;

fe decal Correctional Come k- Meni dooa, USE re. 0a bax 30 Boo
(Address) @hite Deer VA 17684 :

Q) | : 41 Oo -CV- OF 3

 

 

 

 

 

 

   

(Name of Plaintiff) (inmate Number)
(Case Number)
(Address)
(Each named party must be numbered,
and all names must be printed or typed)
vs. : CIVIL COMPLAINT
(i WaPo Y M, lec
[ : F] LED
SVozz0_ §-0- : SCRANTON
@) Ale o€ Cocce Team oN 16 2029
(Names of Defendants)

(Each named party must be numbered,
and all names must be printed or typed)

TO BE FILED UNDER: 42 U.S.C. § 1983 - STATE OFFICIALS
~ 28 U.S.C. § 1331 - FEDERAL OFFICIALS

I. PREVIOUS LAWSUITS

A. if you have filed any other lawsuits in federal court while a prisoner, please list the caption and case
number including year, as well as the name of the judicial officer to whom it was assigned:

 

 

 

 
 

Case 4:20-cv-00083-MWB-MA Document1 Filed 01/16/20 Page 2 of 8
Il. EXHAUSTION OF ADMINISTRATIVE REMEDIES

In order to proceed in federal court, you must fully exhaust any available administrative remedies as to
each ground on which you request action.

A. Is there a prisoner grievance procedure available at your present institution? VA Yes No

B. Have you fully exhausted your available administrative remedies regarding each of your present
claims? “ Yes No .

 

C. If your answer to “B” is Yes:
1. What steps did you take? x C ick el ] my Adm 9 i Steoctive
Ceme dies

 

ee

2. What was the result? | new pjece nok (Processed -

 

‘Dz If your answer to “B” is No, explain why not:

 

 

i. DEFENDANTS
(1) Name of first defendant: Carrc \ - pA \ Wer

 

 

Employed as Car FOUN at € CL S ch WY | KK (| |
Mailing address: FCO Schuyisiil Cedecal Cocreticn insttuion Interstate ge fod
(2) Name of second defendant: <3. Yo 7ZQ. Minersville, Pa 1954

 

Employed as_Cocechional slicer at ECE <rphoyl Gu
Mailing address: €cx SthuyiKnl Qderal Crcregtionc| ins pouen inenstate $) 6 90) td. Minersville

(3) Name of third defendant! W5e oF Force 4€am PAEIS4Y
Employed as_US_of force deam at FC Schoy[Kia

Mailing address:C CZ Schuyfitii( federa| Grrethortdl ingktuion interstate Xl 4 Qo Ld, ‘Al nensuig

      
 

: Ts ; ° : PA LEGS e
(List any additional defendants, their employment, and addresses on extra sheets if necessary 7 €

IV. STATEMENT OF CLAIM

 

(State here as briefly as possible the facts of your case. Describe how each defendant is involved, including
dates and places. Do not give any legal arguments or cite any cases or statutes. Attach no more than thre

extra sheets if necessary.)

1. (aPtoin. Miter insert -he Coil Dowd jn ja the SHO with Vo

Camera And aSSavited me,

 
 

Case 4:20-cv-00083-MWB-MA Document1 Filed 01/16/20 Page 3 of 8

 

ee |
2. >: V¥o27a loo entered the Cetl T was ia
and assaulted me ,

 

 

3 The use of force team. Used exCessive Gece
lohie ZS was in _lhand Coffs -

 

 

RELIEF

(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.)

1. Money
ar)

 

 

 

 

2 (ek celeasec

 

 

 

3  (Cleac muy _¢ecocd

 

 
 

Case 4:20-cv-00083-MWB-MA Document1 Filed 01/16/20 Page 4 of 8

 

I declare under penalty of perjury that the foregoing is true and correct.

Signed this a day of Souacy ,2030.

Yovh~

(Signature of Plaintiff)
Case 4:20-cv-00083-MWB-MA Document1 Filed 01/16/20 Page 5 of 8

October 26, 2018:

I was going through some depression. One of my friends got killed while
holding his son in his arms. I was having suicidal thoughts after I received the
horrible news. I took 32 pills of some medication they prescribe me for my
psychology issues, hoping it will kill me. I went to medical to report what I have
done. They took me to suicide watch.

October 27,2018:

ALT pulled me out of suicide watch and said go back to general population. I
said I was still having suicidal thoughts. His response was that I couldn’t be in
suicide watch for more than two days. I said that | wasn’t in the right state of mind. I
need to be isolated. I still felt | would try to harm myself. I told him while I was in
suicide watch I didn’t speak with the psych doctor. He still wasn’t trying to leave me
in suicide watch, so they took me to the Shu. | arrived at the Shu and told them Iam
not taking a celly; I need to be isolated because | felt like killing myself. I told them
that I need to see someone from psychology. They said I couldn’t speak with them
that I need to take a celly. I kept explaining that I needed to be isolated... They said
ok you are going by yourself. (1 cuffed up through this or deal). They took me to a
range and walked me to a cell. I saw that they were telling someone to cuff up that
they getting a celly. So I dropped with all my weight to the floor and lay down.
Repeating myself to them that I was not taking a celly, that I’m going to kill myself. I
began crying and told them I need help. So they picked me up and took me to the
holding tank... LT went in his office made calls to the captain. The captain said I need
to take a celly. So again they lied to me saying there going to put me in a empty cell
by myself. They put me in a empty cell by myself for about 20 seconds and tried to
bring the inmate in the cell. I stood by the door repeating, “I’m not taking a celly”.
They took the inmate back to his cell. Left me cuffed up in the cell by myself. It was
the captain day off but they kept calling him so he came in. They told me to put my
hands through the tray slot of the door. I did. They hold my hands while they opened
the door. I saw the captain walking towards me looking angry. About two CO’s, a LT
and the captain came into the cell with me and put me against the wall. I asked
where is the camera he said, “there is no need for a camera”. So they escorted the
inmate into the cell I was in and placed him on the bed. | started baking up telling
them “I said I wasn’t taking any celly”. So the CO restraining me aggressively
wrapped his arm around my face, busted my lip a little and slammed me on the
floor. | was screaming “what are you'll doing?” I didn’t spit on the CO but I was
spiting to the side on the floor because I was bleeding and couldn’t breathe. The
captain then placed his boot on my face telling me to stop spitting. I did. I was so
upset that he put his boot on my face so I stating cursing him out. The CO that was
on top of me started choking me with his forearm. I said I couldn’t breathe he said
“well you’re still talking” and pressed harder | started turning blue getting ready to
pass out. The captain was laughing and waving at me saying “bye, bye”. He stated,
“You don’t have to kill yourself we can kill you”. The CO stopped choking me and
lifted me to my feet. That’s when I honestly spit on him with blood. (I was so angry

 
Case 4:20-cv-00083-MWB-MA Document1 Filed 01/16/20 Page 6 of 8

on what took place) and he punched me on my head and left the cell upset
screaming and cursing. They pulled me out the cell to escort the other inmate out
the cell. That’s when they decided to bring the camera. I was placed in the cell still
cuffs they put the camera in front of my cell door. I showed the camera that I was
cuffed up. N hour or so later the LT and the captain came with the TRT team | said
"you'll already used excessive force on me and I’m cuffed up” I seen they wasn’t
listening to me I showed them I was cuffed up and dropped on the floor so they
continue assaulting me. They still opened the door and the team jumped on me and

started punching me on my ribs and kneeing me on my head. They were getting.

ready to take me out the cell. The CO that was on top of me grabbed my hair and
smashed my face on the floor. He chipped my tooth I started crying and screaming.
They took me out the cell and put me on restraints for 24 hours. From the beginning
of the situation I explained to them I needed to stay in suicide watch because | was
scared f would actually kill myself. I told therm I needed to be isolated because I was
scared I might harm my self or anyone they was trying to put me with. I’ve tried to
do my “remedy procedures”, they didn’t process any of them.

¢ October 26, 2018: I was placed in suicide watch

* October 27, 2018: The incident took place in Shu

* November 4, 2018: I filed a BP-8 (no response)

* December 3, 2018: I filed a BP-9 to Warden (no response)

e January 10, 2019: I filed a BP-10 to the region (no response)
* January 17, 2019: My two front teeth were pulled out.

I also have a witness, the inmate they tried to put me with in the Shu. He doesn’t
want to speak but he seemed everything that happened i in the cell. His information
is (Nathan Mosley, Reg # 71956-067)

They took me out suicide watch while I was suicidal

They assaulted me in the cell with out a camera (the witness was there)
They used excessive force (TRT Team) while I’m in handcuffs.

[lost both of my front teeth permanently.

PWN PP

I have incident reports and medical records to prove what happened also the
cameras can prove it. All this happened in: FCI Schuylkill, Interstate 81 & 901W,
Minersville, PA 17954
a

Inmate Name: COLLAZO, JAVIER
Date of Birth:

Case 4:20-cv-00083-MWB-MA Document1 Filed 01/16/20 Page 7 of 8

Reg #: 79049-054
12/30/1996 , Sex: M Race: WHITE Facility: SCH

Encounter Date: 10/27/2018 16:31 Provider: Bryer, R. NRP Unit: Z02

Exam:

Femur
Yes: Normal Exam
No: Trauma

Knee
Yes: Normai Exam _
No: Trauma

Tibia / Fibula
Yes: Normal Exam
No: Trauma

Ankle/Foot/Toes
Yes: Normal Exam
No: Trauma

Chest Wall
Yes: Normal Exam
No: Trauma

Back
Yes: Normal Exam
No: Trauma

ASSESSMENT:

Bleeding-Oral

Inmate Collazo was involved in an immediate use of force incident and then a calculated use of force incident due to
disruptive and aggressive behavior toward staff. Upon being controlled by the use of force team and placed into
restraints, The inmate's clothing was cut off and replaced with new clothing. Restraint checks were completed and
confirmed to not be obstructing blood flow. The inmate was then escorted to his cell where an injury assessment
occurred. The inmate complained of pain in his teeth, wrists, and back during assessment. Physical examination
revealed.a minimal amount of bleeding from the inmate's mouth as blood was noted on his lips, but further evaluation of
the bleeding was not due to the aggressive and agitated state of the inmate. The bleeding appeared to have ceased at —
the time of assessment and was not in any way life threatening in nature. The remainder of thé examination was

 

“unremarkable with no abnormalities or trauma noted. The restraints were again confirmed to not be restricting blood flow

PLAN:

then staff exited the cell. Further evaluations and restraint checks wil! be conducted per policy.

Disposition:
Follow-up in 4-8 Hours

Patient Education Topics:

 

Date Initiated Format Handout/Topic Provider Outcome
10/27/2018 Counseling Other Bryer, R. No Participation

Compliance with staff directives.

Copay Required: No Cosign Required: Yes
Telephone/Verbal Order: No

Completed by Bryer, R. NRP on 10/27/2018 19:00

Requested to be cosigned by Mace-Leibson, Ellen DO CD.
Cosign documentation will be displayed on the following page.

Generated 10/27/2018 19:00 by Bryer, R. NRP Bureau of Prisons - SCH

Page 3 of 4 ,
Case 4:20-cv-00083-MWB-MA Document1 Filed 01/16/20 Page 8 of 8

 

 

 

INMATE NA ME/NUMBER -
FEDERAL CORRE

P.O. BOX 3000 ae
WHITE DEER, PA 17887 —_

| iSteict Coock

RECEIVED —<— NNT

SCRANTONV,O. Bo [HY
JAN 16 2020 Scradghon PA /1S50|

PER.

 

stag
BR e es = *
& SSR 2B aw 2 hy't o&
wee SEER
a

Hy

a
d

j
i

t
i

iPelfefehfig hal

Weibyeaphjocdgytyfiy

 

vin
